Title: To James Madison from John Armstrong, Jr., 9 August 1806
From: Armstrong, John, Jr.
To: Madison, James



Sir, 
Paris 9th. Augt. 1806.

Since the date of my letter by the Atlantic’(Ct. Howard) no advance has been made towards the proposed negociation.  The Spanish Minister (Isquierdo) stands aloof from us and from the business, and apparently with the design of accommodating his conduct to such new conditions of Europe, as may be the result of a general pacification.  This circumstance is not caluculated to make one easy or idle, but from causes yet unexplained, I have hitherto been unable to engage this Government in giving to the business a fresh impulse & still less, a determinate character and form.  It might be indiscreet at this time to say all I believe or all I fear, and the more so as I am in the course of an experiment which may terminate every thing soon and happily.  Of experiment, however I shall not be the dupe, any more than I am of the policy which has made it necessary.  You shall be seasonably and thoroughly informed of every fact necessary to your future decisions.  I have the honor to be Sir, with high respect & consideration, Your most Obed. hum. Servant

John Armstrong

